Wilkins, Douglas H., J.
This is an appeal by Todd Varney (“Varney” or “Plaintiff’) pursuant to G.L.c. 30A, §14, from a decision of the Board of Appeal on Motor Vehicle Liability Policies and Bonds (“Board”), suspending Varney’s license for three years under G.L.c. 90, §24(1)(f)(1) for refusal to take a breathalyzer test. The case turns on the purely legal question whether Varney’s previous admission to sufficient facts for *73Operating under the Influence of Alcohol constitutes a “guilty plea,” which would count as a prior conviction under G.L.c. 90, §24(1)(d). The Massachusetts Supreme Judicial Court answered that question in the negative on May 17, 2012. Souza v. Board of Appeals on Motor Vehicle Liability Policies and Bonds, No. SJC-11123 [reported as Souza v. Registrar of Motor Vehicles, 42 Mass. 227] (“We conclude that as used in the statute, ’convicted’ references only dispositions of criminal charges that include a determination of guilt”).
This case is controlled by Souza. The facts are the same in all material respects. The same law applies. It follows that the Board erred in suspending the license for three years, instead of 180 days under G.L.c. 90, §24(a)(f)(1).
CONCLUSION
The Plaintiffs Motion for Judgment on the Pleadings is ALLOWED. Final Judgment shall enter forthwith VACATING the Board’s decision imposing a three-year suspension and REDUCING the suspension to 180 days.